          Case 5:19-cv-01080-PRW Document 25 Filed 06/16/20 Page 1 of 4



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

JONATHAN DUBOIS,                        )
                                        )
       Plaintiff,                       )
                                        )
vs.                                     )         Case No. CIV-19-1080-PRW
                                        )
CITY OF BLANCHARD, a municipality; )
MATTHEW HAINES, in his individual       )
capacity; STACEY WHITE, in his          )
individual capacity; JOE BEILOUNY, in )
his individual capacity; SEAN EATON, in )
his individual capacity; and JOHN DOES )
1-10,                                   )
                                        )
       Defendants.                      )

                                         ORDER

       Defendants Haines, White, Beilouny, and Eaton ask the Court to dismiss the 42

U.S.C. § 1981 claim brought against them by Plaintiff for failure to state a claim upon

which relief can be granted (Dkt. 10). They argue, pursuant to Fed. R. Civ. P. 12(b)(6), that

dismissal is appropriate because § 1981 only applies to claims of racial discrimination, but

Plaintiff’s claim is based on national origin. For the reasons outlined below, the motion is

denied.

                                    Standard of Review

       In reviewing a Fed. R. Civ. P. 12(b)(6) motion to dismiss, all well-pleaded

allegations in the complaint must be accepted as true and viewed “in the light most




                                             1
           Case 5:19-cv-01080-PRW Document 25 Filed 06/16/20 Page 2 of 4



favorable to the plaintiff.”1 While a complaint need not recite “detailed factual allegations,”

“a plaintiff’s obligation to provide the grounds of his entitle[ment] to relief requires more

than labels and conclusions, and a formulaic recitation of the elements of a cause of action

will not do.”2 The pleaded facts must establish that the claim is plausible.3

                                             Analysis

          Count six of the amended complaint asserts a claim against the individual

defendants pursuant to 42 U.S.C. § 1981 for discrimination “motivated by the fact that

Plaintiff is Hispanic and of Brazilian and French national origin.”4 Defendants contend that

while this claim purports to state a claim for discrimination based on national origin,

dismissal is appropriate because § 1981 only applies to claims for racial discrimination.5

Plaintiff responds that he “has not asserted national origin as the sole basis of his § 1981

claim,” but also “his being Hispanic.”6 But both of these bases can support a § 1981 claim,




1
 Alvarado v. KOB-TV, L.L.C., 493 F.3d 1210,( 1215 (10th Cir. 2007) (quoting David v.
City & County of Denver, 101 F.3d 1344, 1352 (10th Cir. 1996)).
2
  Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal quotation marks and
citations omitted) (alteration in original).
3
    Id.
4
    Pl.’s 1st Am. Pet. (Dkt. 1-4) ¶ 130, at 18.
5
 Mot. for Partial Dismissal of Defs. Matthew Haines, Stacey White, Joe Beilouny, & Sean
Eaton (Dkt. 10) at 45.
6
 Pl.’s Resp. to Mot. for Partial Dismissal by Defs. Matthew Haines, Stacey White, Joe
Beilouny & Sean Eaton (Dkt. 15) at 3.

                                                  2
            Case 5:19-cv-01080-PRW Document 25 Filed 06/16/20 Page 3 of 4



says Plaintiff, because the concept of race is broad and his complaint conveys that he, “as

a non-white individual, was treated differently than a white citizen.”7

           § 1981 states: “All persons within the jurisdiction of the United States shall have the

same right in every State and Territory to make and enforce contracts, to sue, be parties,

give evidence, and to the full and equal benefit of all laws and proceedings for the security

of persons and property as is enjoyed by white citizens, and shall be subject to like

punishment, pains, penalties, taxes, licenses, and exactions of every kind, and to no other.”8

The Tenth Circuit has recognized that this section prohibits only race discrimination, “not

national origin discrimination per se.”9 Even so, it noted that “[t]he concept of race under

§ 1981 is broad” and “extends to matters of ancestry which are normally associated with

nationality, not race in a biological sense.”10

           Accepting all allegations as true and viewing them in the light most favorable to

Plaintiff, the Court finds that he has stated a claim under § 1981 because he alleges that he

was discriminated against because he is Hispanic.11 This identifiable group fits into the



7
    Id. at 36.
8
    42 U.S.C. § 1981 (emphasis added).
9
    Daemi v. Church’s Fried Chicken, Inc., 931 F.2d 1379, 1387 n. 7 (10th Cir. 1991).
10
     Id.
11
   See Manzanares v. Safeway Stores, Inc., 593 F.2d 968, 970 (10th Cir. 1979) (“Thus
plaintiff has alleged that there has been or is discrimination against him by defendants by
reason of the fact he is of Mexican American origin, and this is a sufficient identification
of a group within the protection of section 1981.”) (“In this holding we consider that
Mexican American, Spanish American, Spanish-surname individuals, and Hispanos are
equivalents, and it makes no difference whether these are terms of national origin, alienage,
or whatever.”).

                                                  3
        Case 5:19-cv-01080-PRW Document 25 Filed 06/16/20 Page 4 of 4



category of “all persons” and can be contrasted with “white citizens” within the meaning

of § 1981.12 Accordingly, Plaintiff states a claim against Defendants for discrimination in

violation of 42 U.S.C. § 1981 and the motion to dismiss (Dkt. 10) is denied.

       IT IS SO ORDERED this 16th day of June, 2020.




12
  See Enriquez v. Honeywell, Inc., 431 F. Supp. 901, 904 (W.D. Okla. 1977) (“The fact is
the line between discrimination on account of race and discrimination on account of
national origin may be so thin as to be indiscernible; indeed, to state the matter more
succinctly, there may in some instances be overlap.”).


                                            4
